DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on August 26, 2020.  Claim(s) 21-20 is/are currently pending in the instant application.  This application is a continuation of U.S application 16/576,339, now patent 10,867,309.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 07/11/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 21, 31, and 40 in the response filed on 08/26/2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,309. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention. 
Claim 21 can be drawn to claim 1 of U.S. Patent 10,867,309; specifically, a memory storing instructions; and 
at least one processor configured to execute the instructions to: 
receive an initial distribution of priority values to each fulfillment center (FC) in each region; 
run a simulation, using a genetic algorithm, of the initial distribution; 
calculate an outbound capacity utilization value of each FC; 
determine a number of FCs comprising an outbound capacity utilization value that exceeds a first predetermined threshold; 
feed the genetic algorithm with at least one of the determined number of FCs to generate one or more additional distributions of priority values; 
generate a FC priority filter based on the one or more additional distributions of priority values; 
wherein the generated FC priority filter comprises an optimal matrix of priority values such that the number of FCs, having the outbound capacity utilization value greater than the first predetermined threshold, exceeds a second predetermined threshold, 
simulate customer demand at each of the plurality of FCs; and 
wherein products associated with the plurality of SKUs are stowed in corresponding FCs based on the allocation for shipping to customers, modify an allocation of a plurality of SKUs among a plurality of FCs based on the generated FC priority filter and the simulated customer demand, wherein the at least one processor is further configured to execute the instructions to cache at least a portion of the simulation algorithm, and wherein the cached portion of the simulation algorithm comprises at least one constraint that remains substantially constant with each run of the simulation algorithm.

Claim 22 can be drawn to claim 8 of U.S. Patent 10,867,309.
Claim 23 can be drawn to claim 1 of U.S. Patent 10,867,309.
Claim 24 can be drawn to claim 2 of U.S. Patent 10,867,309.
Claim 25 can be drawn to claim 3 of U.S. Patent 10,867,309.
Claim 26 can be drawn to claim 4 of U.S. Patent 10,867,309.
Claim 27 can be drawn to claim 5 of U.S. Patent 10,867,309.
Claim 28 can be drawn to claim 6 of U.S. Patent 10,867,309.
Claim 29 can be drawn to claim 7 of U.S. Patent 10,867,309.
Claim 30 can be drawn to claim 1 of U.S. Patent 10,867,309.

Claim 31 can be drawn to claim 8 of U.S. Patent 10,867,309; specifically receiving an initial distribution of priority values to each fulfillment center (FC) in each region; 
running a simulation, using a genetic algorithm, of the initial distribution; calculating an outbound capacity utilization value of each FC; 
determining a number of FCs comprising an outbound capacity utilization value that exceeds a predetermined threshold; 
feeding the genetic algorithm with the determined number of FCs to generate one or more additional distributions of priority values; 
generating a FC priority filter based on the one or more additional distributions of priority values; 
wherein the generated FC priority filter comprises an optimal matrix of priority values such that the number of FCs having the outbound capacity utilization value greater than the first predetermined threshold exceeds a second predetermined threshold, simulating customer demand at each of the plurality of FCs; and 
wherein products associated with the plurality of SKUs are stowed in corresponding FCs based on the allocation for shipping to customers, modifying an allocation of a plurality of SKUs among a plurality of FCs based on the generated FC priority filter and the simulated customer demand, 
wherein the method further comprises caching at least a portion of the simulation algorithm, and 
wherein the cached portion of the simulation algorithm comprises at least one constraint that remains substantially constant with each run of the simulation algorithm.

Claim 32 can be drawn to claim 8 of U.S. Patent 10,867,309.
Claim 33 can be drawn to claim 8 of U.S. Patent 10,867,309.
Claim 34 can be drawn to claim 12 of U.S. Patent 10,867,309.
Claim 35 can be drawn to claim 10 of U.S. Patent 10,867,309.
Claim 36 can be drawn to claim 11 of U.S. Patent 10,867,309.
Claim 37 can be drawn to claim 12 of U.S. Patent 10,867,309.
Claim 38 can be drawn to claim 13 of U.S. Patent 10,867,309.
Claim 39 can be drawn to claim 7 of U.S. Patent 10,867,309.

Claim 40 can be drawn to claim 14 of U.S. Patent 10,867,309; specifically, a memory storing instructions; and 
at least one processor configured to execute the instructions to: 
receive an initial matrix of priority values to each fulfillment center (FC) in each region, 
wherein the initial matrix is randomly generated; 
run a simulation, using a genetic algorithm, of the initial matrix; 
calculate an outbound capacity utilization value of each FC, wherein the outbound capacity utilization value of each FC comprises a ratio of an outbound of each FC to an outbound capacity of each FC; 
determine a number of FCs comprising an outbound capacity utilization value that exceeds a predetermined threshold; 
feed the genetic algorithm with the determined number of FCs to generate one or more additional matrices of priority values; 
generate a FC priority filter based on the one or more additional matrices of priority values; wherein the generated FC priority filter comprises an optimal matrix of priority values such that the number of FCs having the outbound capacity utilization value greater than the first predetermined threshold, exceeds a second predetermined threshold, 
simulate customer demand at each of the plurality of FCs; and 
wherein products associated with the plurality of SKUs are stowed in corresponding FCs based on the allocation for shipping to customers, 
modify an allocation of a plurality of SKUs among a plurality of FCs based on the generated FC priority filter and the simulated customer demand, 
wherein the at least one processor is further configured to execute the instructions to cache at least a portion of the simulation algorithm, and wherein the cached portion of the simulation algorithm comprises at least one constraint that remains substantially constant with each run of the simulation algorithm.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for outbound forecasting a fulfillment center which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 31 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 21 and system Claim 40.  Claim 31 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
determining, using a simulation algorithm, an initial distribution of priority values to a plurality of fulfillment centers (FCs) in each region; 
determining a number of FCs comprising an outbound capacity utilization value that exceeds a first predetermined threshold; 
generating one or more additional distributions of priority values using at least one of the determined number of FCs and the simulation algorithm; 
generating a FC priority filter based on the one or more additional distributions of priority values; 
simulating customer demand at each of the FC’s; and
modifying an allocation of a plurality of SKUs among the plurality of FCs in a database based on the generated FC priority filter and the simulated customer demand, wherein at least a portion of the simulation algorithm is cached, and wherein the cached portion of the simulation algorithm comprises at least one constraint that remains substantially constant with each run of the simulation algorithm.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Determining initial distribution and outbound capacity, running an algorithm with additional values, modifying a SKU allocation, and storing a portion of simulation data recites concept performed in the human mind.  But for the “computer implemented language” nothing in the claim steps is above the capabilities of performance in the human mind.  The mere nominal recitation of a generic computer device does not take the claim limitations out of the mental processing grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented systems with memory storing instructions; and at least one processor configured to execute the instructions in Claims 21 and 40 appears to be just software.  Claims 21 and 40 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 31) and/or computer implemented systems with memory storing instructions; and at least one processor configured to execute the instructions (Claims 21 and 40). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims21, 31, and 40 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0041] about implantation using general purpose or special purpose computing devices [internal front end system 105 may include one or more of a web caching system, a database, a search system, a payment system, an analytics system, an order monitoring system, or the like. In one aspect, internal front end system 105 may comprise one or more of these systems, while in another aspect, internal front end system 105 may comprise interfaces (e.g., server-to-server, database- to-database, or other network connections) connected to one or more of these systems.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 21, 31, and 40 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 22-30, and 32-39 further define the abstract idea that is present in their respective independent claims 21 and 31 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 22-30, and 32-39 are directed to an abstract idea.  Thus, the claims 21-40 are not patent-eligible.

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.  The arguments (remarks pages 9-15) begin with the non-statutory double patenting rejection of claim 21-40.  The Applicants wishes to hold the rejection in abeyance until the other issues are resolved.

The arguments continue with Step 2A, Prong 1 and argue that the claims do not fall within any of the enumerated groupings (remarks pages 10-11).  The Applicants argue that the Examiner has oversimplified the claims and that specific limitations such as “modifying an allocation…”, “wherein a portion of the simulation is cached” and “wherein the cached portion of the simulated algorithm…” cannot be performed in the mind.  Further (remarks page 12) the argument details how caching a portion of the simulated algorithm is not a mental process not can it be performed in the mind.  

The Examiner does not agree with the arguments.  The simulated algorithm relates to a distribution of values for fulfillment centers and outbound capacity utilization.  An algorithm is a mathematical function or equation which can be calculated by the mind with pen and paper.  Generating priority values and simulating customer demand as well as allocating skews are all functions which can be performed with mathematical calculations using pen and paper.  Storing a simulated algorithm can be as simple as storing manual calculations of the algorithm on paper while keeping some constraints of the equation constant for determining the outbound forecast of a FC.  The mere application of a computer and storage of data thereon including the simulated algorithm is not more than applying a computer as a tool to perform the otherwise abstract concept of forecasting outbound capacity.  

The arguments proceed with Step 2A, Prong 2 with the argument that the claims as a whole, integrate the recited exception into a practical application.  Specifically, that the same limitation argued in Step 2A, Prong 1 recite tangible action and therefore integrate into a practical application.  

The Examiner disagrees.  Similar to the previous argument, the application of a computer is merely a tool to perform the otherwise abstract idea.  The outbound forecasting for a fulfillment center can be done using pen and paper as part of a concept performed in the human mind.  The mathematical algorithms for calculating capacity utilization and priority values is not required to be performed by computer.  Further, the calculation and data storage is merely using a computer for its intended purpose of performing mathematical calculations and storing data.  The Examiner does not find the use a system with memory and processor to be significantly more than the judicial exception. 
The Arguments proceed to Step 2B (remarks page 15) and again argue the same three claim limitations are not directed to an abstract idea but under Step 2B result in “significantly more” than the exception.  The arguments include that the claimed elements improve conventional forecasting of outbound flow of products.  Further, the Applicant states that the claims include a specific algorithm to forecast outbound flow.  The arguments conclude that the rejection is improper and should be withdrawn. 

The Examiner disagrees with the arguments.  The Examiner does not find significant more but rather merely applying a computer to perform the otherwise abstract idea.  forecasting an outbound flow with caching at least one constraint is calculating the forecast while holding one constraint constant.  This does not require a computer but rather its complex math performed by a computer which is merely applying the computer hardware to the otherwise abstract idea.   

In summary, the argument and subsequent amendments are not persuasive to overcome the rejection under 35 U.S.C. § 101.  The rejections under 101 and obviousness-type double patenting remain.  
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 21, 2022